Citation Nr: 0936516	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition, claimed as degenerative disc disease.

2.  Entitlement to service connection for bilateral arthritis 
of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to December 
1985.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran presented testimony before the undersigned 
Veterans Law Judge in a videoconference hearing in August 
2009.  A transcript of the hearing is associated with the 
Veteran's claim folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for disabilities of 
the cervical spine and both knees.  During his Board hearing, 
he testified that he began to experience knee pain while in 
service, and that the pain was exacerbated after an 
automobile accident in 1970.  His service treatment records 
indicate that he was in an automobile accident in November 
1970 in which he struck both of his knees during the 
collision.  During his retirement physical examination, the 
Veteran reported that he had knee problems.  

The Veteran contends that his cervical spine condition 
results from his in-service duties as an aircraft maintenance 
technician.  He testified that his neck pain began in 
service, although he did not seek treatment at that time.  
Private medical records indicate that he has degenerative 
changes of the cervical spine with associated right shoulder 
pain.  

The medical evidence establishes that the Veteran has a 
current disability in his neck, and his testimony establishes 
that he has experienced pain in his knees continuously since 
service.  The Veteran is competent to describe the subjective 
symptoms he has experienced, and his statements indicate that 
the current disabilities may be related to service.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Therefore VA is required to provide an 
examination to determine the likely etiology of his claimed 
disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 ( 
2006); 38 C.F.R. § 3.159(c)(4)(i) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic evaluation to determine the 
nature and likely etiology of his neck 
and knee disorders.  The claims file 
must be made available to the examiner 
for review.  The examiner should 
conduct a thorough examination and 
identify any pathology found.  For any 
diagnosed disability, the examiner 
should state whether it is at least as 
likely as not (50 percent probability) 
that the condition is causally or 
etiologically related to the Veteran's 
active service, specifically addressing 
the documented in-service knee 
injuries, discussed above.  A complete 
rationale is requested for any opinion 
provided.

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




